                       Case 6:19-cr-10067-GEB Document 7 Filed 05/13/19 Page 1 of 2


AO 98 (Rev. 12111) Appearance Bond



                                      UNITED STATES DISTRICT COURT
                                                                      for the                           :erk,             ·ct Court
                                                              District of KANSAS
                                                                                                                                Deputy Clefk
             UNITED STATES OF AMERICA                                     )
                              v.                                          )         Case No.                      19-10067-01-GEB
                  JOHN 0. GREEN                                           )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
I, JOHN 0. GREEN                                                 defendant}, agree to follow every order of this court, or any
colllt that considers this case, and I further agree that this bond may be forfeited if I fail:
              ( X )        to appear for COUit proceedings;
              ( X )        if convicted, to surrender to serve a sentence that the court may impose; or
              ( X )        to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (1) This is a personal recognizance bond .

(   ~-   (2) This is an unsecured bond of$             ~ /JO D
(    ) (3) Th is is a secured bond of$ _ _ _ _ _ _ _ _ _ _ _ _ , secured by:

         (     ) (a) $ _ _ _ _ _ _ _ _ , in cash deposited with the cou1t.

         (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                  ownership and value):



                 If this bond is secured by real prope1ty, documents to protect the secured interest may be filed ofrecord.

         (     ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identifj1the surety):




                                                    Forfeiture or Release of the Bond

F01feiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The co mt may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the cou1t
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                       Case 6:19-cr-10067-GEB Document 7 Filed 05/13/19 Page 2 of 2

                                                                                                                             Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond The comt may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant repo1ts to
serve a sentence.

                                                           Declarations

Ownership of the Property. I, the defendant - and each surety - declare under penalty of pe1jury that:

         (I)       all owners of the pro petty securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       I will not sell the prope1ty, allow fu1ther claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.

Acceptance. I, the defendant- and each surety - have read this appearance bond and have either read all the conditions
of release set by the comt or had them explained to me. I agree to this Appearance Bond.




I, the defendant- and each surety- declare under penalty of pe1ju1y that this information is true. (See 28 U.S.C. § 1746.)


Date: ~

                Surety/property owner - printed name                            Surety/property owner - signature and date




                Surety/property owner - printed name                            Surety/property owner - signature and date




                Surety/property owner - printed name                           Surety/property owner - signature and date




                                                                  CLERK OF COURT


Date:     /t
        6 ?J/ ICj

Approved.

Date:   6ft o/ 1P/
